LEAVY, Circuit Judge,
dissenting:
Because the district court indicated that it would not have imposed a materially different sentence under an advisory Guidelines system, the district court had “no authority to re-sentence [Blake].” See United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006); see also United States v. Perez, 475 F.3d 1110, 1114 (9th Cir.2007) (vacating and remanding where this Court remanded for the district court to resentence defendant, but the district court followed the procedure for a limited remand pursuant to Ameline). I conclude that the district court erred in entering an amended judgment altering the conditions of Blake’s supervised release, following its oral pronouncement that it would reimpose Blake’s sentence. See Combs, 470 F.3d at 1297; United States v. Napier, 463 F.3d 1040, 1043 (9th Cir.2006). Therefore, I would vacate and remand.